Filed 10/1/14




      IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                           )
                                      )                            S049596
           Plaintiff and Respondent,  )
                                      )                     Los Angeles County
           v.                         )                    Super. Ct. No. A711739
                                      )
STANLEY BRYANT, DONALD                )
FRANKLIN SMITH, and LEROY             )
WHEELER,                              )
                                      )
           Defendants and Appellants. )
____________________________________)


                     ORDER MODIFYING OPINION AND
                   DENYING PETITION FOR REHEARING

THE COURT:
        The opinion herein, filed on August 25, 2014, appearing at 60 Cal. 4th 335,
is modified as follows:
        On pages 467 through 468, the sentence reading “To the extent their
absences at proceedings based on oral waivers violated the statutes, defendants
have presented no support for the conclusion there is either a reasonable
probability at the guilt phase or reasonable possibility at the penalty phase that the
outcome would have been more favorable had defendants been required to make
written waivers or forced to attend the proceedings despite their wishes to be
absent,” is modified to read, “To the extent their absences at proceedings without a
waiver or with only an oral waiver violated the statutes, defendants have presented
no support for the conclusion there is either a reasonable probability at the guilt
phase or reasonable possibility at the penalty phase that the outcome would have
been more favorable had defendants been required to make written waivers or
forced to attend the proceedings despite their wishes to be absent.”
       This modification does not affect the judgment.




                                          2